Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 05/13/2022 is acknowledged.
Drawing objections in the Office action of 02/17/2022 are withdrawn.
Specification objections in the Office action of 02/17/2022 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 02/17/2022 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Compressor as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 8,001,781 (Shibui et al.) discloses (Figures 1-5) a compressor as claimed with an impeller (14; Col.4, L19-20), an electric motor (Col.2, L20), a rotary shaft, a housing (16, 18, 20), a mechanical seal (32, 37; Figures 4-5; Col.5, L37-39), and a wall portion (portion of 16 surrounding 34, 38). Shibui is silent about the wall portion defines the reservoir that is provided under the mechanical seal in a gravity direction, and the lubricant reservoir is arranged such that at least a part of the rotation-side seal member on an outer circumference side passes through when the rotation-side seal member rotates due to rotation of the rotary shaft.   
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions.  There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 2017-0102003; Sishtla) discloses a compressor with housing, seals (226, 228), and bearing (80, 82). Sishtla is silent about a mechanical seal with stationary and rotary seals, a wall portion defines the reservoir that is provided under the mechanical seal in a gravity direction, and the lubricant reservoir is arranged such that at least a part of the rotation-side seal member on an outer circumference side passes through when the rotation-side seal member rotates due to rotation of the rotary shaft, the wall portion and the stationary seal sandwich the rotary seal, and the lubricant reservoir is surrounded by the housing, stationary seal, rotary seal, and the wall portion.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675